 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated and effective as
of April 27, 2018 (the “Effective Date”), by and between FAT BRANDS INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”) and TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership
organized and existing under the laws of the Cayman Islands (the “Buyer”).

 

WHEREAS, Buyer desires to purchase from the Company, and the Company desires to
sell and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to Five Million and No/100 United States Dollars ($5,000,000) of
senior secured, redeemable debenture in the form attached hereto as Exhibit A
the “Debenture”), of which Two Million and No/100 United States Dollars
($2,000,000) shall be purchased on the date hereof (the “First Closing”) for the
total purchase price of Two Million and No/100 United States Dollars
($2,000,000) (the “Purchase Price”), and up to Three Million and No/100 United
States Dollars ($3,000,000) may be purchased in additional closings as set forth
in Section 4.2 below (the “Additional Closings”) (each of the First Closing and
the Additional Closings are sometimes hereinafter individually referred to as a
“Closing” and collectively as the “Closings”), all subject to the terms and
provisions hereinafter set forth;

 

WHEREAS, the Company and Fog Cutter Capital Group, Inc., a corporation organized
and existing under the laws of the State of Maryland (“Fog Cutter”) have each
agreed to secure all of the Company’s Obligations to Buyer under the Debenture,
this Agreement and all other Transaction Documents by granting to the Buyer an
unconditional and continuing security interest in all of the assets and
properties of the Company and Fog Cutter, whether now existing or hereafter
acquired, pursuant to those certain Security Agreements, each dated as of the
date hereof (in the forms attached hereto as Exhibit B, the “Security
Agreements”);

 

WHEREAS, for purposes of this Agreement, the Debenture and each of the other
Transaction Documents, each of the Company, Fatburger, Buffalo’s, Ponderosa,
Bonanza, and any other person or entity to hereafter become a guarantor or party
hereunder shall be deemed “Credit Parties”;

 

WHEREAS, the Fog Cutter, Fatburger North America Inc., a corporation organized
and existing under the laws of the State of Delaware (“Fatburger”), Buffalo’s
Franchise Concepts Inc., a corporation organized and existing under the laws of
the State of Nevada (“Buffalo’s”), Ponderosa Franchising Company, a general
partnership organized and existing under the laws of the State of Delaware
(“Ponderosa”), and Bonanza Restaurant Company, a general partnership organized
and existing under the laws of the State of Delaware (“Bonanza”, and together
with Fog Cutter, Fatburger, Buffalo’s, Ponderosa, jointly and severally, the
“Guarantors”), will receive a substantial benefit from the Buyer’s purchase of
the Debentures and, as such, have agreed to guarantee all of the Obligations of
the Buyer under the Debentures, this Agreement and all other Transaction
Documents pursuant to those certain Guaranty Agreements, each dated as of the
date hereof (in the form attached hereto as Exhibit C, the “Guaranty
Agreements”); and

 

1

 

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Documents, Fog Cutter has agreed to execute a Pledge Agreement
in favor of Buyer, whereby Fog Cutter shall pledge to the Buyer all of its
right, title and interest in and to, and provide a first priority lien and
security interest on, certain issued and outstanding shares of common stock of
the Company, dated as of the date hereof (in the form attached hereto as Exhibit
D, the “Pledge Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1 “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling,”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

2.2 “Assets” means all of the properties and assets of the Person in question,
as the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2.3 “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.

 

2.4 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

2

 

 

2.5 “Collateral” shall have the meaning given to it in the Security Agreements.

 

2.6 “Compliance Certificate” means that certain compliance certificate executed
by an officer of the Company in the form attached hereto as Exhibit E.

 

2.7 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.8 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.9 “Credit Party(ies)” shall have the meaning given to it in the recitals
hereof.

 

2.10 “Debentures” shall have the meaning given to it in the preamble hereof.

 

2.11 “Effective Date” means the date so defined in the introductory paragraph of
this Agreement.

 

2.12 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.13 “Environmental Requirements” means all Laws and requirements relating to
human health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

2.15 “Fee Debenture” shall mean that certain debenture, or any replacement,
substitution or amended and restated form thereof, in the principal amount of
one hundred seventy thousand and no/100 United States Dollars ($170,000), issued
by the Company in favor of the Buyer, the form of which is attached hereto as
Exhibit F.

 

2.16 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 

3

 

 

2.17 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.18 “Guaranty Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.19 “Guarantors” shall have the meaning given to it in the recitals hereof.

 

2.20 “Hazardous Materials” means: (i) any chemicals, materials, substances or
wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.21 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.22 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.23 “Leases” means all leases for real or personal property.

 

2.24 “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

2.25 “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the Assets, business, prospects, properties,
financial condition or results of operations of any Credit Party; (ii) a
material impairment of the ability of any Credit Party to perform any of its
Obligations under any of the Transaction Documents; (iii) a material adverse
effect on: (A) any material portion of the “Collateral” (as such term is defined
in the Security Agreements); (B) the legality, validity, binding effect or
enforceability against the Credit Parties of any of the Transaction Documents;
(C) the perfection or priority of any Encumbrance granted to Buyer under any
Transaction Documents; or (D) the rights or remedies of the Buyer under any of
the Transaction Documents. For purposes of determining whether any of the
foregoing changes, effects, impairments, or other events have occurred, such
determination shall be made by Buyer, in its sole, but reasonably exercised,
discretion.

 

4

 

 

2.26 “Material Contract” shall mean any Contract to which a Credit Party is a
party or by which the Company or any of its Assets are bound and which is
required to be filed as an exhibit to the SEC Reports of the Company pursuant to
Item 601 of Regulation S-K promulgated under the Exchange Act.

 

2.27 “Obligation” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement, the Debentures or any other Transaction
Documents, or any other agreement between any of the Credit Parties and the
Buyer, as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

2.28 “Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.29 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

 

2.30 “Permitted Encumbrances”: (a) Liens securing taxes, assessments or
governmental charges or levies not delinquent or which are being contested in
good faith; (b) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security and other like laws; (c) Liens on fixed assets securing purchase
money indebtedness; (d) Liens existing on the Effective Date and disclosed on
Schedule 2.30 hereto; (e) carrier’s warehousemen’s, mechanic’s, workmen’s,
landlord’s and other materialmen’s or other like Liens arising in the ordinary
course of business with respect to obligations which are not due or which are
being contested in good faith; (f) attachments, appeal bonds, judgment liens and
other similar Liens for sums not exceeding $250,000 in the aggregate arising in
connection with court proceedings; (g) Liens of collecting banks under the UCC
arising in the course of collection and statutory Liens and rights of set-off of
banks, in each case arising in the ordinary course of business; (h) deposits to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the Ordinary Course of business; and (i) zoning restrictions,
easements, rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the Ordinary Course of Business.

 

5

 

 

2.31 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.32 “Pledge Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.33 “Pledged Company” shall mean Fat Brands Inc.

 

2.34 “Pledgor” shall mean Fog Cutter Capital Group, Inc.

 

2.35 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.36 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.37 “SEC” means the U.S. Securities and Exchange Commission.

 

2.38 “SEC Reports” means the Offering Statement (File No. 024-10737) filed by
the Company with the SEC, the related Offering Circular filed on October 23,
2017, and such other reports, schedules, forms, statements and other documents
filed by the Company with the SEC under the Exchange Act from time to time,
including the exhibits thereto and documents incorporated by reference therein.

 

2.39 “Securities” means the Debentures.

 

2.40 “Security Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.41 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.

 

2.42 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.43 “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by any Credit Party in connection with
this Agreement, including the Debentures, the Security Agreements, the Guaranty
Agreements, the Use of Proceeds Confirmation, the Pledge Agreements, the Fee
Debenture and the Validity Certificates, together with all modifications,
amendments, extensions, future advances, renewals, and substitutions thereof.

 

6

 

 

2.44 “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as G.

 

2.45 “Validity Certificate(s)” shall mean those certain validity certificates
executed by such officers and directors of the Credit Parties as the Buyer shall
require, in the Buyer’s sole discretion, the form of which is attached hereto as
Exhibit H.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1 Purchase and Sale of Debentures. Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, Buyer agrees to purchase, at each
Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the purchase price applicable to each Closing as
more specifically set forth below.

 

4.2 Closing Dates. The First Closing of the purchase and sale of the Debentures
shall be for two million and No/100 United States Dollars ($2,000,000), and
shall take place on the Effective Date, subject to satisfaction of the
conditions to the First Closing set forth in this Agreement (the “First Closing
Date”). Additional Closings of the purchase and sale of the Debentures shall be
at such times and for such amounts as determined in accordance with Section 4.4
below, subject to satisfaction of the conditions to the Additional Closings set
forth in this Agreement (the “Additional Closing Dates”) (collectively, with the
First Closing Date, referred to as the “Closing Dates”). The Closings shall
occur on the respective Closing Dates through the use of overnight mails and
subject to customary escrow instructions from Buyer and its counsel, or in such
other manner as is mutually agreed to by the Company and the Buyer.

 

7

 

 

4.3 Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date: (i) the Buyer shall deliver to the
Company, to an account designated by the Company, the aggregate proceeds for the
Debentures to be issued and sold to Buyer at each such Closing, minus the fees
to be paid directly from the proceeds of each such Closing as set forth in this
Agreement, in the form of wire transfers of immediately available U.S. dollars;
and (ii) the Company shall deliver to Buyer the Securities which Buyer is
purchasing hereunder at each Closing, duly executed on behalf of the Company,
together with any other documents required to be delivered pursuant to this
Agreement.

 

4.4 Additional Closings. At any time after the First Closing but prior to the
maturity date of the Debenture issued in the First Closing, the Company may
request that Buyer purchase additional Debentures hereunder in Additional
Closings by written notice to Buyer, and, subject to the conditions below, Buyer
shall purchase such additional Debentures in such amounts and at such times as
Buyer and the Company may mutually agree; provided that (i) no fewer than ninety
(90) days have elapsed since the date of the First Closing, (ii) no default or
“Event of Default” (as such term is defined in any of the Transaction Documents)
shall have occurred or be continuing under this Agreement or any other
Transaction Documents, and no event shall have occurred that, with the passage
of time, the giving of notice, or both, would constitute a default or an Event
of Default hereunder or thereunder; and (iii) any additional purchase of
Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1 Investment Purpose. Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof.

 

5.2 Accredited Buyer Status. Buyer is an “accredited investor” as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act of
1933.

 

5.3 Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

5.4 Information. Buyer and its advisors, if any, have been furnished with all
materials they have requested relating to the business, finances and operations
of the Company and information Buyer deemed material to making an informed
investment decision regarding its purchase of the Securities. Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and their management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

8

 

 

5.5 No Governmental Review. Buyer understands that no United States federal or
state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.

 

5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Buyer to purchase the Securities, the Credit Parties make the
following representations and warranties to Buyer, each of which shall be true
and correct in all respects as of the date of the execution and delivery of this
Agreement and as of the date of each Closing hereunder, and which shall survive
the execution and delivery of this Agreement:

 

6.1 Subsidiaries. A list of all of the Company’s and Guarantors’ Subsidiaries,
direct and indirect, is set forth in Schedule 6.1 hereto.

 

6.2 Organization. Each of the Company and the Guarantors are a corporation,
limited liability company, or other form of legally recognized entity, as
applicable, duly organized, validly existing and in good standing under the Laws
of the jurisdiction in which it is incorporated, and has the full power and
authority and all necessary certificates, licenses, approvals and Permits to:
(i) enter into and execute this Agreement and the Transaction Documents and to
perform all of its Obligations hereunder and thereunder; and (ii) own and
operate its Assets and properties and to conduct and carry on its business as
and to the extent now conducted. Each of the Company and the Guarantors are duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the character of its business or the ownership or use
and operation of its Assets or properties requires such qualification. The exact
legal name of each of the Credit Parties is as set forth in the preamble to this
Agreement, and none of the Credit Parties currently conducts, nor has any Credit
Party, during the last five (5) years conducted, business under any other name
or trade name.

 

9

 

 

6.3 Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Credit Parties of this Agreement and the Transaction Documents, and
the performance by each Credit Party of all of its Obligations hereunder and
thereunder, including the issuance of the Securities, have been duly and validly
authorized and approved by each Credit Party and, as applicable, its board of
directors, stockholders, members, managers or partners pursuant to all
applicable Laws and no other action or Consent on the part of any Credit Party,
its board of directors, managers, stockholders members, partners or any other
Person is necessary or required by any Credit Parties to execute this Agreement
and the Transaction Documents, consummate the transactions contemplated herein
and therein, perform all Obligations hereunder and thereunder, or to issue the
Securities. This Agreement and each of the Transaction Documents has been duly
and validly executed by the applicable Credit Parties party thereto (and the
officer executing this Agreement and all such other Transaction Documents is
duly authorized to act and execute same on behalf of each Credit Party) and
constitutes a valid and legally binding agreement of the Credit Parties,
enforceable against each Credit Party in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

6.4 Capitalization. The authorized capital stock or other capitalization of the
Credit Parties, as applicable, is set forth in the SEC Reports. All of such
outstanding shares or other securities of the Credit Parties are validly issued,
fully paid and non-assessable and have been issued in compliance with all
foreign, federal and state securities laws and none of such outstanding shares
or other securities were issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. As of the Effective Date, no
shares of capital stock or other securities of the Credit Parties or any
Subsidiary thereof that are pledged as Collateral under the Pledge Agreements
are subject to preemptive rights or any other similar rights or any Claims or
Encumbrances suffered or permitted by any Credit Party or Subsidiary thereof.
Except as set forth in the SEC Reports and except for the Securities to be
issued pursuant to this Agreement, as of the Effective Date: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of any Credit Party or any
Subsidiary thereof, or Contracts, commitments, understandings or arrangements by
which any Credit Party or any Subsidiary thereof is or may become bound to issue
additional shares of capital stock of any Credit Party or any Subsidiary
thereof, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of any Credit Party or Subsidiary
thereof; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other Contracts or instruments evidencing
indebtedness of any Credit Party or any Subsidiary thereof, or by which any
Credit Party or Subsidiary thereof, is or may become bound; and (vii) there are
no outstanding securities or instruments of any Credit Party or any Subsidiary
thereof which contain any redemption or similar provisions, and there are no
Contracts by which such Credit Party or Subsidiary is or may become bound to
redeem a security of such Credit Party or Subsidiary. Fog Cutter and the Credit
Parties have furnished to the Buyer true, complete and correct copies of: Fog
Cutter’s and each Credit Party’s respective articles of incorporation (including
any certificates of designation, as applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar organizational and
governing documents (the “Organizational Documents”). Except for the
Organizational Documents or as disclosed in the SEC Reports, there are no other
shareholder agreements, voting agreements or other Contracts of any nature or
kind that restrict, limit or in any manner impose Obligations on the governance
of any Credit Party.

 



10

 

 

6.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Company and the Guarantors;
(ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any Contract to which the Company and the
Guarantors are a party or by which any of its Assets or properties may be bound;
(iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
Judgment; (iv) constitute a violation of, or conflict with, any Law (including
United States federal and state securities Laws); or (v) result in the loss or
adverse modification of, or the imposition of any fine, penalty or other
Encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, any Credit Party or any of its Assets. The Company and the
Guarantors are not in violation of any Company or Guarantor’s Organizational
Documents and the Credit Parties are not in default or breach (and no event has
occurred which with notice or lapse of time or both could put any Credit Party
in default or breach) under, and the Credit Parties have not taken any action or
failed to take any action that would give to any other Person any rights of
termination, amendment, acceleration or cancellation of, any Contract to which
any Credit Party is a party or by which any property or Assets of the Credit
Parties are bound or affected. The businesses of the Credit Parties are not
being conducted, and shall not be conducted so long as Buyer owns any of the
Securities, in violation of any Law. Except as specifically contemplated by this
Agreement, no Credit Party is required to obtain any Consent of, from, or with
any Governmental Authority, or any other Person, in order for it to execute,
deliver or perform any of its Obligations under this Agreement or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Securities in accordance with the terms hereof. All Consents
which any Credit Party is required to obtain pursuant to the immediately
preceding sentence have been obtained or effected on or prior to the date
hereof. The Credit Parties are not aware of any facts or circumstances which
might give rise to any of the foregoing.

 

6.6 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 



11

 

 

6.7 Financial Statements. The Company has delivered to the Buyer copies of the
financial statements filed by the Company with the SEC Reports (collectively,
the “Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements), and fairly and
accurately present in all material respects the consolidated financial position
of the Company and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). To the
best knowledge of the Credit Parties, no other information provided by or on
behalf of the Credit Parties and its Subsidiaries to the Buyer, either as a
disclosure schedule to this Agreement, or otherwise in connection with Buyer’s
due diligence investigation of the Credit Parties and its Subsidiaries, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

 

6.8 Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Credit Parties other than in the
Credit Parties’ Ordinary Course of Business.

 

6.9 Absence of Litigation or Adverse Matters. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or
threatened litigation or Proceeding or basis therefor) exists which: (i) could
adversely affect the validity or priority of the Encumbrances granted to the
Buyer under the Transaction Documents; (ii) could adversely affect the ability
of each Credit Party to perform its Obligations under the Transaction Documents;
(iii) would constitute a default under any of the Transaction Documents; (iv)
would constitute such a default with the giving of notice or lapse of time or
both; or (v) would constitute or give rise to a Material Adverse Effect. In
addition: (vi) there is no Proceeding before or by any Governmental Authority or
any other Person, pending, or to the best of each Credit Party’s knowledge,
threatened or contemplated by, against or affecting either Credit Party, its
business or Assets; (vii) there is no outstanding Judgment against or affecting
either Credit Party, its business or Assets; (viii) neither Credit Party is in
breach or violation of any Contract; and (ix) neither Company has received any
material complaint from any customer, supplier, vendor or employee.

 

6.10 Liabilities and Indebtedness of the Company. The Company and its
Subsidiaries do not have any Obligations of any nature whatsoever, except: (i)
as disclosed in the Financial Statements; or (ii) Obligations incurred in the
Ordinary Course of Business since the date of the most recent Financial
Statements which do not or would not, individually or in the aggregate, have a
Material Adverse Effect; or (iii) Obligations owed to the Buyer.

 



12

 

 

6.11 Title to Assets. Each of the Company and Guarantors have good and
marketable title to, or a valid leasehold interest in, all of its Assets which
are material to the business and operations of the Company as presently
conducted, free and clear of all Encumbrances or restrictions on the transfer or
use of same. Except as would not have a Material Adverse Effect, each Guarantors
Assets are in good operating condition and repair, ordinary wear and tear
excepted, and are free of any latent or patent defects which might impair their
usefulness, and are suitable for the purposes for which they are currently used
and for the purposes for which they are proposed to be used.

 

6.12 Real Estate.

 

(a) Real Property Ownership. Except for the Credit Party Leases and as described
in the SEC Reports, the Credit Parties do not own any Real Property.

 

(b) Real Property Leases. Except for ordinary office Leases disclosed to the
Buyer in writing prior to the date hereof (the “Credit Party Leases”), the
Credit Parties do not lease any other Real Property. With respect to each of the
Credit Party Leases: (i) the Credit Parties have been in peaceful possession of
the property leased thereunder and neither the Credit Parties nor the landlord
is in default thereunder; (ii) no waiver, indulgence or postponement of any of
the Obligations thereunder has been granted by the Credit Parties or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the officers or directors of Credit Parties which, upon notice or lapse of
time or both, would be or could become a default thereunder or which could
result in the termination of the Credit Party Leases, or any of them, or have a
Material Adverse Effect on the business of any Credit Party, its Assets or its
operations or financial results. The Credit Parties have not violated nor
breached any provision of any such Credit Party Leases, and all Obligations
required to be performed by the Credit Parties under any of such Credit Party
Leases have been fully, timely and properly performed. The Credit Parties have
delivered to the Buyer true, correct and complete copies of all Credit Party
Leases, including all modifications and amendments thereto, whether in writing
or otherwise. The Credit Parties have not received any written or oral notice to
the effect that any of the Credit Party Leases will not be renewed at the
termination of the term of such Credit Party Leases, or that any of such Credit
Party Leases will be renewed only at higher rents.

 

6.13 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been filed as an exhibit to the SEC Reports, and each of
the Material Contracts constitutes the entire agreement of the respective
parties thereto relating to the subject matter thereof. There are no outstanding
offers, bids, proposals or quotations made by any Credit Party which, if
accepted, would create a Material Contract with any Credit Party. Each of the
Material Contracts is in full force and effect and is a valid and binding
Obligation of the parties thereto in accordance with the terms and conditions
thereof. To the knowledge of each Credit Party and its officers, all Obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto through and including the date hereof have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Credit Parties. Further, no Credit
Party has received notice, nor does any Credit Party have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.

 



13

 

 

6.14 Compliance with Laws. To the knowledge of each Credit Party and its
officers, each Credit Party is and at all times has been in full compliance with
all Laws, except for any such violations which, individually or in the
aggregate, would not have a Material Adverse Effect. No Credit Party has
received any notice that it is in violation of, has violated, or is under
investigation with respect to, or has been threatened to be charged with, any
violation of any Law, except for any such violations which, individually or in
the aggregate, would not have a Material Adverse Effect.

 

6.15 Intellectual Property. The Credit Parties own or possess adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”). All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 6.15. All of the IP Rights are
owned by the Credit Parties, except for IP Rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 6.15. If any IP Rights are licensed by any Credit Party, the underlying
license agreement or other agreement pursuant to which such IP Rights are
licensed (collectively, the “License Agreements”), permits Buyer to encumber
such License Agreements without any further consent or approval of any other
Person, including the underlying owner of such IP Rights, such that if there was
an Event of Default and Buyer foreclosed on all Collateral, Buyer would have the
right to use such IP Rights under the License Agreements, subject only to
Buyer’s obligation to comply with the terms of such License Agreements. The
Credit Parties do not have any knowledge of any infringement by any Credit Party
of any IP Rights of others, and, to the knowledge of the Credit Parties, there
is no claim, demand or Proceeding, or other demand of any nature being made or
brought against, or to any Credit Party’s knowledge, being threatened against,
any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

6.16 Labor and Employment Matters. The Credit Parties are not involved in any
labor dispute or, to the knowledge of each Credit Party, is any such dispute
threatened. To the knowledge of the Company and the Guarantors and their
respective officers, none of the employees of the Company and the Guarantors are
a member of a union and the Company and the Guarantors believe that their
relations with their employees are good. To the knowledge of the Company and the
Guarantors and their respective officers, the Company and the Guarantors have
complied in all material respects with all Laws relating to employment matters,
civil rights and equal employment opportunities.

 



14

 

 

6.17 Employee Benefit Plans. Except as disclosed in the SEC Reports, the Company
and the Guarantors do not have and have not ever maintained, and have no
Obligations with respect to any employee benefit plans or arrangements,
including employee pension benefit plans, as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
multiemployer plans, as defined in Section 3(37) of ERISA, employee welfare
benefit plans, as defined in Section 3(1) of ERISA, deferred compensation plans,
stock option plans, bonus plans, stock purchase plans, hospitalization,
disability and other insurance plans, severance or termination pay plans and
policies, whether or not described in Section 3(3) of ERISA, in which employees,
their spouses or dependents of the Company and the Guarantors participate
(collectively, the “Employee Benefit Plans”). The Company and the Guarantors
knowledge, all Employee Benefit Plans meet the minimum funding standards of
Section 302 of ERISA, where applicable, and each such Employee Benefit Plan that
is intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified. No withdrawal liability has been incurred
under any such Employee Benefit Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Benefit Plans, unless approved by the appropriate Governmental
Authority. To the Company and the Guarantors’ knowledge, the Company and the
Guarantors have promptly paid and discharged all Obligations arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
an Encumbrance against any of its Assets or otherwise have a Material Adverse
Effect.

 

6.18 Tax Matters. The Company and its Subsidiaries has made and timely filed all
Tax Returns required by any jurisdiction to which it is subject, subject to any
permissible extensions, and each such Tax Return has been prepared in compliance
with all applicable Laws, and all such Tax Returns are true and accurate in all
respects. Except and only to the extent that the Company and its Subsidiaries
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported Taxes, each of Company and its Subsidiaries has timely
paid all Taxes shown or determined to be due on such Tax Returns, except those
being contested in good faith, and each of them has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company and its Subsidiaries know of no
basis for any such claim. The Company and its Subsidiaries have withheld and
paid all Taxes to the appropriate Governmental Authority required to have been
withheld and paid in connection with amounts paid or owing to any Person. There
is no Proceeding or Claim for refund now in progress, pending or threatened
against or with respect to any of the Company or its Subsidiaries regarding
Taxes.

 

6.19 Insurance. The Company and its Subsidiaries are each covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company and its Subsidiaries are engaged and in coverage
amounts which are prudent and typically and reasonably carried by such other
corporations or entities (the “Insurance Policies”). Such Insurance Policies are
in full force and effect, and all premiums due thereon have been paid. None of
the Insurance Policies will lapse or terminate as a result of the transactions
contemplated by this Agreement. The Company and its Subsidiaries have complied
with the provisions of such Insurance Policies. The Company and its Subsidiaries
have not been refused any insurance coverage sought or applied for and the
Company and its Subsidiaries do not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries.

 



15

 

 

6.20 Permits. The Company and its Subsidiaries possess all Permits necessary to
conduct its business, and neither the Company nor its Subsidiaries have received
any notice of, or is otherwise involved in any Proceedings relating to, the
revocation or modification of any such Permits. All such Permits are valid and
in full force and effect and the Company and its Subsidiaries are in full
compliance with the respective requirements of all such Permits.

 

6.21 Bank Accounts; Business Location. Schedule 6.21 sets forth, with respect to
each account of the of the Company and the Guarantors with any bank, broker or
other depository institution: (i) the name and account number of such account;
(ii) the name and address of the institution where such account is held; (iii)
the name of any Person(s) holding a power of attorney with respect to such
account, if any; and (iv) the names of all authorized signatories and other
Persons authorized to withdraw funds from each such account. The Company and the
Guarantors have no office or place of business other than as identified on
Schedule 6.21 and each of the Credit Party’s principal places of business and
chief executive offices are indicated on Schedule 6.21. All books and records of
the Company and the Guarantors and other material Assets of the Credit Parties
are held or located at the principal offices of the Credit Parties indicated on
Schedule 6.21.

 

6.22 Environmental Laws. Except as are used in such amounts as are customary in
the Ordinary Course of Business of the Company and its Subsidiaries and in
compliance with all applicable Environmental Laws, the Company and its
Subsidiaries represents and warrants to Buyer that: (i) neither the Company or
its Subsidiaries have generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off any of the premises of the Company and its Subsidiaries (whether or not
owned by the Company or the Guarantors) in any manner which at any time violates
any Environmental Law or any Permit, certificate, approval or similar
authorization thereunder; (ii) the operations of the Company and its
Subsidiaries comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, Claim,
citation or notice by any Governmental Authority or any other Person, nor is any
pending or, to the Company and its Subsidiaries knowledge, threatened; and (iv)
the Company and its Subsidiaries do not have any liability, contingent or
otherwise, in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Material.

 



16

 

 

6.23 Illegal Payments. Neither the Credit Parties, nor any director, officer,
agent, employee or other Person acting on behalf of the Credit Parties has, in
the course of his actions for, or on behalf of, the Credit Parties: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

6.24 Related Party Transactions. Except for arm’s length transactions pursuant
to which the Credit Parties make payments in the Ordinary Course of Business
upon terms no less favorable than the Credit Parties could obtain from third
parties and the transactions disclosed in the SEC Reports, none of the officers,
directors or employees of the Credit Parties, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the ownership interests of
the Credit Parties (each a “Material Shareholder”), is presently a party to any
transaction with the Credit Parties (other than for services as employees,
officers and directors), including any Contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Credit
Parties, any other Person in which any officer, director, or any such employee
or Material Shareholder has a substantial or material interest in or of which
any officer, director or employee of the Credit Parties or Material Shareholder
is an officer, director, trustee or partner. There are no Claims or disputes of
any nature or kind between the Credit Parties and any officer, director or
employee of the Credit Parties or any Material Shareholder, or between any of
them, relating to each Credit Party and its business.

 

6.25 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

6.26 Acknowledgment Regarding Buyer’s Purchase of the Securities. Each Credit
Party acknowledges and agrees that Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. Each Company and each Guarantor further acknowledges that
Buyer is not acting as a financial advisor or fiduciary of the Credit Parties
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by Buyer or any of its representatives
or agents in connection with this Agreement and the transactions contemplated
hereby is merely incidental to Buyer’s purchase of the Securities. The Credit
Parties further represent to Buyer that each Company’s and each Guarantor’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, each Guarantor and its representatives.

 



17

 

 

6.27 Seniority. No indebtedness or other equity or security of the Company is
senior to the Debentures in right of payment, whether with respect to interest
or upon liquidation or dissolution, or otherwise, except only purchase money
security interests (which are senior only as to underlying Assets covered
thereby).

 

6.28 Brokerage Fees. With the exception of the Dalmore Group, LLC, there is no
Person acting on behalf of the Credit Parties who is entitled to or has any
claim for any brokerage or finder’s fee or commission in connection with the
execution of this Agreement or the consummation of the transactions contemplated
hereby.

 

6.29 No General Solicitation. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Securities.

 

6.30 No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of such securities to
be integrated with prior offerings by the Credit Parties for purposes of the
Securities Act.

 

6.31 Private Placement. No registration under the Securities Act or the laws,
rules or regulation of any other governmental authority is required for the
issuance of the Securities.

 

6.32 Full Disclosure. All the representations and warranties made by the Company
herein or in the Schedules hereto, and all of the financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials of the Company submitted to the Buyer in connection with or in
furtherance of this Agreement or pertaining to the transaction contemplated
herein, whether made or given by the Company, its agents or representatives, are
complete and accurate, and do not omit any information required to make the
statements and information provided, in light of the transaction contemplated
herein and in light of the circumstances under which they were made, not
misleading, accurate and meaningful.

 

ARTICLE VII

COVENANTS

 

7.1 Negative Covenants.

 

(a) Indebtedness. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, create,
assume, incur or have outstanding any indebtedness for borrowed money of any
nature or kind (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any Obligation of any
other Person, except for: (i) the Debentures; (ii) Obligations disclosed in the
financial statements or SEC Reports provided to the Buyer as of the Effective
Date; (iii) obligations for accounts payable, other than for money borrowed, and
equipment financing arrangements incurred in the Ordinary Course of Business of
the Credit Parties; (iv) indebtedness which is junior in priority to the
Debentures and the Fee Debenture and which such junior priority is evidenced by
a subordination agreement with the Buyer; and (vi) indebtedness which is
incurred to repay in full the Debentures and the Fee Debenture; provided that,
any management or similar fees (other than regular compensation payable to
directors and officers in the Ordinary Course of Business), payable by the
Credit Parties shall be fully subordinated in right of payment to the prior
payment in full of the Debentures and the Fee Debenture.

 



18

 

 

(b) Encumbrances. So long as Buyer owns, legally or beneficially, any of the
Debentures or the Fee Debenture, the Credit Parties shall not, either directly
or indirectly, create, assume, incur or suffer or permit to exist any
Encumbrance upon any Asset of the Credit Parties, whether owned at the date
hereof or hereafter acquired, other than Permitted Encumbrances.

 

(c) Investments. So long as Buyer owns, legally or beneficially, any of the
Debentures, no Credit Party shall, either directly or indirectly, make or have
outstanding any new investments (whether through purchase of stocks, obligations
or otherwise) in, or loans or advances to, any other Person, or acquire all or
any substantial part of the assets, business, stock or other evidence of
beneficial ownership of any other Person, except for the following: (i)
investments in direct obligations of the United States or any state in the
United States; (ii) trade credit extended by any Credit Party in its Ordinary
Course of Business; (iii) investments existing on the Effective Date and set
forth in the financial statements provided to the Buyer; (iv) intercompany
advances among the Credit Parties, (v) notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers in the Ordinary Course
of Business; (vi) obligations received in connection with the satisfaction or
enforcement of claims due or owing to any of the Credit Parties, and (vii)
capital expenditures, unless first approved by the Buyer in writing, which
approval shall not be unreasonably withheld.

 

(d) Issuances. So long as Buyer owns, legally or beneficially, any of the
Debentures or the Fee Debenture, no Credit Party shall, either directly or
indirectly, issue any equity, debt or convertible or derivative instruments or
securities whatsoever, without obtaining Buyer’s prior written consent, which
consent may be withheld in Buyer’s sole discretion, provided, however, that the
Company may issue or convert equity, debt or convertible or derivative
instruments or securities without consent, if immediately following such
issuance or conversion there would be no Change in Control.

 

(e) Transfer; Merger. So long as Buyer owns, legally or beneficially, any of the
Debentures or the Fee Debenture, Fog Cutter and the Credit Parties shall not,
either directly or indirectly, permit or enter into any transaction involving a
“Change in Control” (as hereinafter defined), or any other merger,
consolidation, sale, transfer, license, Lease, Encumbrance or other disposition
of all or substantially all of its properties or business or all or
substantially all of its Assets, except for the sale, lease or licensing of
property or Assets of Fog Cutter or the Credit Parties in the Ordinary Course of
Business of Fog Cutter and the Credit Parties. For purposes of this Agreement,
the term “Change of Control” shall mean any sale, conveyance, assignment or
other transfer, directly or indirectly, of any ownership interest of the Fog
Cutter and the Credit Parties which results in any change in the identity of the
individuals or entities previously having the power to direct, or cause the
direction of, the management and policies Fog Cutter or the Credit Parties, or
the grant of a security interest in any ownership interest of any Person
directly or indirectly controlling Fog Cutter or any of the Credit Parties,
which could result in a change in the identity of the individuals or entities
previously having the power to direct, or cause the direction of, the management
and policies of Fog Cutter or the Credit Parties.

 



19

 

 

(f) Distributions; Restricted Payments; Change in Management. So long as Buyer
owns, legally or beneficially, any of the Debentures or the Fee Debenture, the
Credit Parties shall not, either directly or indirectly: (i) purchase or redeem
any shares of its capital stock; (ii) declare or pay any dividends or
distributions, whether in cash or otherwise, or set aside any funds for any such
purpose, other than a quarterly cash dividend of $0.12 per share, pro rata stock
dividends, and inter-company transfers in the Ordinary Course of Business; (iii)
make any distribution to its shareholders (other than as permitted in clause
(i)), make any distribution of its property or Assets or make any loans,
advances or extensions of credit to, or investments in, any Person, other than
in the Ordinary Course of Business, including, without limitation, any
Affiliates of the Company and the Guarantors, or the Company and the Guarantors’
officers, directors, employees or Material Shareholder; (iv) pay any outstanding
indebtedness of the Credit Parties, except for indebtedness and other
Obligations permitted hereunder or as stated in the Use of Proceeds; or (v)
increase the annual salary paid to any officers or directors of the Company and
the Guarantors as of the Effective Date, unless any such increase is approved by
a majority of the disinterested members of the Board of Directors of the
Company. The Company and the Guarantors shall not pay any brokerage or finder’s
fee or commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

(g) Use of Proceeds. Except as set forth in the use of proceeds confirmation
related to this Agreement, the Credit Parties shall not use any portion of the
proceeds of the Debentures, either directly or indirectly, for any of the
following purposes: (i) to make any payment towards any indebtedness or other
Obligations of the Credit Parties; (ii) to pay any Taxes of any nature or kind
that may be due by the Credit Parties; or (iii) to pay any Obligations of any
nature or kind due or owing to any officers, directors, employees, or Material
Shareholders of the Credit Parties, other than salaries payable in the Ordinary
Course of Business of the Credit Parties. Each Credit Party covenants and agrees
to only use any portion of the proceeds of the purchase and sale of the
Debentures for the purposes set forth in the Use of Proceeds Confirmation to be
executed by the Company on the Effective Date, unless the Company obtains the
prior written consent of the Buyer to use such proceeds for any other purpose,
which consent may be granted or withheld or conditioned by Buyer in its sole and
absolute discretion.

 

(h) Business Activities; Change of Legal Status and Organizational Documents.
The Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in as of the Effective Date and business reasonably related
thereto (including the pending acquisition of Hurricane AMT, LLC); (ii) change
its name, organizational identification number (if applicable), its type of
organization, its jurisdiction of organization or other legal structure; or
(iii) permit its Certificate of Incorporation, Bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to have a Material Adverse Effect.

 



20

 

 

(i) Transactions with Affiliates. No Credit Party shall enter into any
transaction with any of its Affiliates, officers, directors, employees, Material
Shareholders or other insiders, except in the Ordinary Course of Business of
such Credit Party and upon fair and reasonable terms that are no less favorable
to such Credit Party than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate of such Credit Party.

 

(j) Bank Accounts. The Credit Parties shall not maintain any bank, deposit,
credit card payment processing accounts, or other accounts with any financial
institution, or any other Person, other than the Credit Parties’ accounts listed
in the attached Schedule 6.21 or that is otherwise disclosed to Buyer no later
than ten business days in advance of depositing any funds.

 

7.2 Affirmative Covenants.

 

(a) Corporate Existence. Fog Cutter and the Credit Parties shall at all times
preserve and maintain its: (i) existence and good standing in the jurisdiction
of its organization; and (ii) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary, and shall at all times continue as a going concern in the business
which Fog Cutter and the Credit Parties are presently conducting.

 

(b) Tax Liabilities. Each Credit Party shall at all times pay and discharge all
Taxes upon, and all Claims (including claims for labor, materials and supplies)
against the such Credit Party or any of its properties or Assets, before the
same shall become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

 

(c) Notice of Proceedings. The Credit Parties shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of any Credit Party, give written notice to the Buyer of all threatened
or pending Proceedings before any Governmental Authority or otherwise affecting
any Credit Party or any of its Assets.

 

(d) Material Adverse Effect. The Credit Parties shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of a Credit Party, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

(e) Notice of Default. The Company and the Guarantors shall, promptly, but not
more than five (5) days after the commencement thereof, give notice to the Buyer
in writing of the occurrence of any “Event of Default” (as such term is defined
in any of the Transaction Documents) or of any event which, with the lapse of
time, the giving of notice or both, would constitute an Event of Default
hereunder or under any other Transaction Documents.

 



21

 

 

(f) Maintain Property. The Credit Parties shall at all times maintain, preserve
and keep all of its Assets in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as the Credit Parties deem
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Buyer to examine and inspect such Assets at all reasonable times
upon reasonable notice during business hours. During the continuance of any
Event of Default hereunder or under any Transaction Documents, the Buyer shall,
at the Companies’ expense, have the right to make additional inspections without
providing advance notice.

 

(g) Maintain Insurance. The Credit Parties shall at all times insure and keep
insured with investment grade rated insurance companies, all insurable property
owned by the Credit Parties which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.

 

(h) ERISA Liabilities; Employee Plans. The Company and the Guarantors shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Company and the
Guarantors ; (ii) make contributions to all of such Employee Plans in a timely
manner and in a sufficient amount to comply with the standards of ERISA,
including the minimum funding standards of ERISA; (iii) comply with all material
requirements of ERISA which relate to such Employee Plans; (iv) notify Buyer
immediately upon receipt by the Company and the Guarantors of any notice
concerning the imposition of any withdrawal liability or of the institution of
any Proceeding or other action which may result in the termination of any such
Employee Plans or the appointment of a trustee to administer such Employee
Plans; (v) promptly advise Buyer of the occurrence of any “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), with respect to
any such Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status.

 

(i) Continued Due Diligence/Field Audits. The Credit Parties acknowledge that
during the term of this Agreement, Buyer and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Credit Parties and
its business and operations. Such ongoing due diligence reviews may include, and
the Credit Parties do hereby agree to allow Buyer, to conduct site visits and
field examinations of the office locations of the Credit Parties, and the Assets
and records of each of them, the results of which must be satisfactory to Buyer
in Buyer’s sole and absolute discretion. In this regard, in order to cover
Buyer’s expenses of the ongoing due diligence reviews and any site visits or
field examinations which Buyer may undertake from time to time while this
Agreement is in effect, the Credit Parties shall pay to Buyer, within five (5)
Business Days after receipt of an invoice or demand therefor from Buyer, a fee
of up to $5,000 per year (based on two (2) expected field audits and ongoing due
diligence of $2,500 per visit or audit) to cover such ongoing expenses. Failure
to pay such fee as and when required shall be deemed an Event of Default under
this Agreement and all other Transaction Documents. The foregoing
notwithstanding, from and after the occurrence of an Event of Default or any
event which with notice, lapse of time or both, would become an Event of
Default, Buyer may conduct site visits, field examinations and other ongoing
reviews of the Credit Parties’ records, Assets and operations at any time, in
its sole discretion, without any limitations in terms of number of site visits
or examinations and without being limited to the fee hereby contemplated, all at
the sole expense of the Credit Parties.

 



22

 

 

7.3 Reporting Requirements. The Credit Parties agree as follows:

 

(a) Financial Statements. The Credit Parties shall at all times maintain a
system of accounting capable of producing its individual and consolidated (if
applicable) financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to the Buyer or its authorized representatives such information
regarding the business affairs, operations and financial condition of the Credit
Parties as Buyer may from time to time request or require, including:

 

(i) as soon as available, and in any event, within ninety (90) days after the
close of each fiscal year, a copy of the annual audited financial statements of
Credit Parties including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and reviewed by an independent certified public accountant
reasonably acceptable to Buyer, containing an unqualified opinion of such
accountant; which may be satisfied by transmitting electronically to the Buyer
copies of (or hyper links to) the Company’s reports filed with the SEC that
contain the same information;

 

(ii) as soon as available, and in any event, within sixty (60) days after the
close of each fiscal quarter, a copy of the quarterly financial statements of
Credit Parties, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and certified as accurate in all material respects by the CEO
or CFO of such Credit Party; which such obligation of the Company to deliver
financial statements may be satisfied by transmitting electronically to the
Buyer copies of (or hyper links to) the Company’s reports filed with the SEC
that contain the same information;

 

(iii) as soon as available, and in any event, within thirty (30) days following
the end of each calendar month, a copy of the financial statements of Credit
Party regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of such Credit Party.

 



23

 

 

Except as may be required in order to conform with GAAP or rules and regulations
enforced by the SEC, no change with respect to the accounting principles shall
be made by the Credit Parties without giving prior notification to Buyer. The
Credit Parties represent and warrant to Buyer that the financial statements
delivered to Buyer at or prior to the execution and delivery of this Agreement
and to be delivered at all times thereafter accurately reflect and will
accurately reflect the financial condition of the Company and the Guarantors in
all material respects. Buyer shall have the right at all times (and on
reasonable notice so long as there then does not exist any Event of Default)
during business hours to inspect the books and records of the Company and the
Guarantors and make extracts therefrom.

 

(b) Additional Reporting Requirements. The Credit Parties shall provide the
following reports and statements to Buyer as follows:

 

(i) Income Projections; Variance. On the Effective Date the Company shall
provide to Buyer a projection showing, in reasonable detail, its projection of
consolidated revenues for the twelve (12) calendar months following the
Effective Date (the “Income Projections”). In addition, no later than the tenth
day of every calendar month after the Effective Date, the Company shall provide
to Buyer a report comparing the Income Projections for the preceding month to
actual results. Any variance in the Income Projections to actual results that is
more than ten percent (10%) (either above or below) will require the Company to
submit to Buyer written explanations as to the nature and circumstances for the
variance.

 

(ii) Use of Proceeds; Variance. No later than the tenth day of every calendar
month after the Effective Date, each Credit Party shall provide to Buyer a
report comparing the use of the proceeds from the sale of Debentures set forth
in the Use of Proceeds Confirmation, with the actual use of such proceeds until
all proceeds from the Debentures have been applied. Any variance in the actual
use of such proceeds from the amounts set forth in the approved Use of Proceeds
Confirmation will require the Credit Parties to submit to Buyer written
explanations as to the nature and circumstances for the variance.

 

(iii) Bank Statements. Each Credit Party shall submit to Buyer true and correct
copies of all bank statements received by the Credit Parties within five (5)
business days after the Credit Parties’ receipt thereof from its bank.

 

(iv) Interim Reports. Promptly upon receipt thereof, each Credit Party shall
provide to Buyer copies of interim and supplemental reports, if any, submitted
to the Credit Party by independent accountants in connection with any interim
audit or review of the books of the Credit Parties.

 

(v) Aged Accounts/Payables Schedules. The Credit Parties shall, no later than
the tenth day of each and every calendar month, deliver to Buyer an aged
schedule of the accounts receivable of the Credit Parties, listing the name and
amount due from each Person and showing the aggregate amounts due from: (i) 0-30
days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120
days, and certified as accurate by the CEO or CFO of such Credit Party. Each
Credit Party shall, no later than the tenth day of each and every calendar
month, deliver to Buyer an aged schedule of the accounts payable of the Credit
Parties, listing the name and amount due to each creditor and showing the
aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90 days; (y)
91-120 days; and (z) more than 120 days, and certified as accurate by the CEO or
CFO of the Credit Party.

 



24

 

 

(c) Covenant Compliance. The Credit Parties shall each, within thirty (30) days
after the end of each calendar month, deliver to Buyer a Compliance Certificate,
confirming compliance by the Credit Parties with the covenants therein, and
certified as accurate by an officer of the Company.

 

(d) View Only Access. The Credit Parties shall provide the Buyer view only
access to any and all accounts listed on the attached Schedule 6.21 and any and
all other accounts of the Credit Parties as requested by Buyer in its sole and
absolute discretion. In the event the Credit Parties, with the Buyer’s prior
written consent, open any new bank, deposit, credit card payment processing
accounts, or other accounts with any financial institution, and/or the Buyer
discovers an account of the Credit Parties that are in existence prior to the
Effective Date but is not listed on Schedule 6.21, the Credit Parties shall
provide the Buyer view only access to such account(s) within one (1) Business
Day following the opening or discovery of such account(s).

 

7.4 Fees and Expenses.

 

(a) Transaction Fees. The Credit Parties agree to pay to Buyer a transaction
advisory fee equal to two percent (2%) of the amount of the Debentures purchased
by Buyer at the First Closing, which fee shall be due and payable on the
Effective Date and withheld from the gross purchase price paid by Buyer for the
Debentures. In the event of any Additional Closings, the Credit Parties shall
pay to Buyer a transaction advisory fee equal to two percent (2%) of the amount
of the Debentures purchased by Buyer at any such Additional Closings, which fee
shall be due and payable upon such Additional Closing and withheld from the
gross purchase price paid by Buyer for the Debentures at such Additional
Closing.

 

(b) Due Diligence Fees. The Credit Parties agree to pay to the Buyer a due
diligence fee equal to Fifteen Thousand and No/100 United States Dollars
($15,000.00), which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

(c) Document Review and Legal Fees. The Credit Parties agree to pay to the Buyer
or its counsel document review and legal fees on an hourly basis (with a minimum
amount equal to Twenty Five Thousand and No/100 United States Dollars
($25,000.00)), which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement. The Credit Parties also agree to be responsible for the prompt
payment of all legal fees and expenses of the Credit Parties and its own counsel
and other professionals incurred by the Credit Parties in connection with the
negotiation and execution of this Agreement and the Transaction Documents.

 



25

 

 

(d) Other Fees. The Credit Parties also agree to pay to the Buyer (or any
designee of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all other reasonable costs, fees and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Buyer and
of any experts and agents, which the Buyer may incur or which may otherwise be
due and payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Credit Parties to perform or observe any of the provisions of this
Agreement or any of the Transaction Documents. Included in the foregoing shall
be the amount of all expenses paid or incurred by Buyer in consulting with
counsel concerning any of its rights under this Agreement or any other
Transaction Document or under applicable law. To the extent any such costs,
fees, charges, taxes or expenses are incurred prior to the funding of proceeds
from the Closing, same shall be paid directly from the proceeds of the Closing.
All such costs and expenses, if not so immediately paid when due or upon demand
thereof, shall bear interest from the date of outlay until paid, at the highest
rate set forth in the Debentures, or if none is so stated, the highest rate
allowed by law. All of such costs and expenses shall be additional Obligations
of the Credit Parties to Buyer secured under the Transaction Documents. The
provisions of this Subsection shall survive the termination of this Agreement.

 

7.5 Advisory Fees. The Credit Parties shall pay to the Buyer, in consideration
of investment banking and advisory services rendered by the Buyer to the Credit
Parties prior to the date hereof, which such services the Credit Parties hereby
acknowledge and agree that the Buyer has fully rendered to its satisfaction, an
advisory fee in the amount of One Hundred Seventy Thousand and No/100 United
States Dollars ($170,000) (the “Advisory Fee”). The Advisory Fee shall be paid
in the form of a Fee Debenture. The Fee Debenture shall be issued by the Company
to the Buyer on the Effective Date and shall be payable on the maturity date set
forth therein. Any amount due pursuant to the Fee Debenture which is not paid
when due, whether at a stated payment date, by acceleration or otherwise, shall
at Buyer’s option bear interest payable on demand at the Default Rate. The
obligation to redeem the Fee Debenture shall be an Obligation of Credit Parties
hereunder, secured by all Transaction Documents, and failure by the Credit
Parties to redeem the Fee Debenture as hereby provided shall be an immediate
Event of Default hereunder and under the other Transaction Documents. The Credit
Parties’ obligation to redeem the Fee Debenture as hereby provided shall be
applicable and effective regardless of the amount or number of Debentures
purchased hereunder.

 

7.6 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of any Credit Party, as applicable, following the date
hereof, within ten (10) Business Days of such event, shall become an additional
party hereto and guarantor of the Credit Parties Obligation hereunder, and the
Credit Parties shall take any and all actions necessary or advisable to cause
said Subsidiary to execute a counterpart to this Agreement and any and all other
documents which the Buyer shall require. “Subsidiary” shall mean, respectively,
each and all such corporations, partnerships, limited partnerships, limited
liability companies, limited liability partnerships or other entities of which
or in which a Person owns, directly or indirectly, fifty percent (50%) or more
of: (i) the combined voting power of all classes of stock/units having general
voting power under ordinary circumstances to elect a majority of the board of
directors of such entity if a corporation; (ii) the management authority and
capital interest or profits interest of such entity, if a partnership, limited
partnership, limited liability company, limited liability partnership, joint
venture or similar entity; or (iii) the beneficial interest of such entity, if a
trust, association or other unincorporated organization.

 



26

 

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of each Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1 Buyer shall have executed the Transaction Documents and delivered them to
the Companies.

 

8.2 The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Dates.

 

8.3 The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
Governmental Authorities located in each Company’s State of incorporation or
formation, as the Companies may require in order to evidence such Governmental
Authorities’ approval of this Agreement, the Transaction Documents and the
purchase of the Debentures contemplated hereby.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 



27

 

 

9.1 First Closing. The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

(a) The Company, each Guarantor and/or the Chief Executive Officer (as
applicable) shall have executed and delivered the Transaction Documents
applicable to the First Closing and delivered the same to the Buyer.

 

(b) The representations and warranties of the Credit Parties shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the First Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the First Closing Date.

 

(c) The Buyer shall have received an opinion of counsel from counsel to the
Credit Parties in a form satisfactory to the Buyer and its counsel.

 

(d) The Credit Parties shall have executed and delivered to Buyer a closing
certificate, certified as true, complete and correct by an officer of the Credit
Parties, in substance and form required by Buyer, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate of good
standing evidencing the formation and good standing of the Credit Parties from
the secretary of state (or comparable office) from the jurisdiction in which
each Credit Party is formed; (ii) the Credit Parties’ Organizational Documents;
(iii) copies of the resolutions of the board of directors of the Credit Parties
as adopted by the Credit Parties’ board of directors or managers, in a form
acceptable to Buyer.; and (iv) copies of the resolutions adopted by the
shareholders or members of the Credit Parties, as applicable, approving and
authorizing the execution, delivery and performance of the Transaction Documents
to which it is party and the transactions contemplated thereby, in a form
acceptable to Buyer.

 

(e) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(f) The Buyer shall have received copies of UCC search reports, issued by the
Secretary of State of the state of incorporation or residency, as applicable, of
the Credit Parties, dated such a date as is reasonably acceptable to Buyer,
listing all effective financing statements which name the Credit Parties, under
their present name and any previous names, as debtors, together with copies of
such financing statements.

 



28

 

 

(g) The Credit Parties shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may require to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.

 

9.2 Additional Closing. Provided the Buyer is to purchase additional Debentures
in accordance with Section 4.4 at an Additional Closing, the obligation of the
Buyer hereunder to accept and purchase the Debentures at any Additional Closing
is subject to the satisfaction, at or before the Additional Closing Date, of
each of the following conditions:

 

(a) The Credit Parties shall have executed the Transaction Documents applicable
to the Additional Closing and delivered the same to the Buyer.

 

(b) The representations and warranties of the Credit Parties shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the Additional Closing Date.

 

(c) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(d) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer and its counsel.

 

(e) No default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under this Agreement or any other
Transaction Documents.

 

(f) The Credit Parties shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may require to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.

 



29

 

 

ARTICLE X

INDEMNIFICATION

 

10.1 Companies’ and Guarantors’ Obligation to Indemnify. In consideration of the
Buyer’s execution and delivery of this Agreement and acquiring the Securities
hereunder, and in addition to all of each Company’s and the Guarantors’ other
obligations under this Agreement, each Company and each Guarantor hereby agrees
to defend and indemnify Buyer and its Affiliates and subsidiaries and their
respective directors, officers, employees, agents and representatives, and the
successors and assigns of each of them (collectively, the “Buyer Indemnified
Parties”) and each Company and each Guarantor does hereby agree to hold the
Buyer Indemnified Parties forever harmless, from and against any and all Claims
made, brought or asserted against the Buyer Indemnified Parties, or any one of
them, and each Company and each Guarantor hereby agrees to pay or reimburse the
Buyer Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by each Company and the Guarantors in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of each Company and the Guarantors contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Debentures, or the status
of the Buyer or holder of any of the Securities, as a buyer and holder of such
Securities in each Company. To the extent that the foregoing undertaking by each
Company and each Guarantor may be unenforceable for any reason, each Company and
each Guarantor shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company: Fat Brands Inc.   9720 Wilshire Blvd., Suite 500   Beverly
Hills, CA 90212   Attention: Andrew A. Wiederhorn   Facsimile: (310) 319-1863  
Email: andy.wiederhorn@fccgi.com

 

With a copy to: Loeb & Loeb LLP (which shall not constitute notice) 10100 Santa
Monica Blvd., Suite 2200   Los Angeles, CA 90067   Attention: Allen Z. Sussman,
Esq.   Facsimile: (310) 919-3934   Email: asussman@loeb.com

 

30

 

 

If to the Buyer: TCA Global Credit Master Fund, LP   3960 Howard Hughes Parkway,
Suite 500   Las Vegas, NV 89169   Attn: Mr. Robert Press   E-Mail:
bpress@tcaglobalfund.com     With a copy to: Lucosky Brookman LLP (which shall
not constitute notice) 101 Wood Avenue South, 5th Floor   Woodbridge, NJ 08830  
Attn: Seth A. Brookman, Esq.   E-Mail: sbrookman@lucbro.com

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

11.2 Obligations Absolute. None of the following shall affect the Obligations of
each Company and each Guarantor to Buyer under this Agreement, Buyer’s rights
with respect to the Collateral or any other Transaction Documents:

 

(a) acceptance or retention by Buyer of other property or any interest in
property as security for the Obligations;

 

(b) release by Buyer of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than each Company and the Guarantors);

 

(c) release, extension, renewal, modification or substitution by Buyer of the
debentures or any other Transaction Documents; or

 



31

 

 

(d) failure of Buyer to resort to any other security or to pursue each Company
or any other obligor liable for any of the Obligations of each Company and the
Guarantors hereunder before resorting to remedies against the Collateral.

 

11.3 Entire Agreement. This Agreement and the other Transaction Documents: (i)
are valid, binding and enforceable against each Company, the Guarantors and
Buyer in accordance with its provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties;
and (iii) are the final expression of the intentions of each Company, the
Guarantors and Buyer. No promises, either expressed or implied, exist between
each Company, the Guarantors and Buyer, unless contained herein or in the
Transaction Documents. This Agreement and the Transaction Documents supersede
all negotiations, representations, warranties, commitments, offers, contracts
(of any kind or nature, whether oral or written) prior to or contemporaneous
with the execution hereof.

 

11.4 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Transaction Documents, or
consent to any departure by any Company or the Guarantors therefrom, shall in
any event be effective unless the same shall be in writing and signed by Buyer,
and then such waiver or consent shall be effective only for the specific purpose
for which given.

 

11.5 WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE GUARANTORS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF
THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE
GUARANTORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BUYER PURCHASING THE DEBENTURES.

 

11.6 MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE THE DEBENTURES, THE
COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA; PROVIDED,
HOWEVER, BUYER MAY, AT BUYER’S SOLE OPTION, ELECT TO BRING ANY ACTION IN ANY
OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND
GUARANTORS AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.

 



32

 

 

11.7 Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debentures, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Buyer may at any time sell one or more participations in the
Debentures. The Company and the Guarantors may not sell or assign this
Agreement, any Transaction Document or any other agreement with Buyer, or any
portion thereof, either voluntarily or by operation of law, nor delegate any of
its duties of obligations hereunder or thereunder, without the prior written
consent of Buyer, which consent may be withheld or conditioned in Buyer’s sole
and absolute discretion. This Agreement shall be binding upon Buyer, the
Guarantors and the Company and their respective legal representatives,
successors and permitted assigns. All references herein to any Company or any
Guarantor shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Company”,
“Companies” or “Guarantor” shall be deemed to include all joint venturers or
partners thereof, who shall be jointly and severally liable hereunder.

 

11.8 Publicity. Buyer shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use their best efforts to consult Buyer in
connection with any such press release or other public disclosure prior to its
release and Buyer shall be provided with a copy thereof upon release thereof.
Buyer shall have the right to make any press release with respect to the
transactions contemplated hereby without Company’s approval. In addition, with
respect to any press release to be made by Buyer, the Company hereby authorizes
and grants blanket permission to Buyer to include the Company’s stock symbols,
if any, in any press releases. The Company shall, promptly upon request, execute
any additional documents of authority or permission as may be requested by Buyer
in connection with any such press releases.

 

11.9 Binding Effect. This Agreement shall become effective upon execution by the
Company, the Guarantors and Buyer.

 



33

 

 

11.10 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

11.11 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

11.12 Survival of Companies’ and the Guarantors’ Representations. All covenants,
agreements, representations and warranties made by the Company and the
Guarantors herein shall, notwithstanding any investigation by Buyer, be deemed
material and relied upon by Buyer and shall survive the making and execution of
this Agreement and the Transaction Documents and the sale and purchase of the
Debentures, and shall be deemed to be continuing representations and warranties
until such time as the Company and the Guarantors have fulfilled all of its
Obligations to Buyer hereunder and under all other Transaction Documents, and
Buyer has been indefeasibly paid in full.

 

11.13 Time of Essence. Time is of the essence in making payments of all amounts
due Buyer under this Agreement and the other Transaction Documents and in the
performance and observance by the Company and the Guarantors of each covenant,
agreement, provision and term of this Agreement and the other Transaction
Documents. The parties agree that in the event that any date on which
performance is to occur falls on a day other than a Business Day, then the time
for such performance shall be extended until the next Business Day thereafter
occurring.

 

11.14 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and the Guarantors hereby agree to fully, finally and forever release
and forever discharge and covenant not to sue Buyer, and/or any other Buyer
Indemnified Parties from any and all Claims, debts, fees, attorneys’ fees,
liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any and all Claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including each of the Transaction Documents, entered into
by the Company and the Guarantors with Buyer and any and all Claims that the
Company and the Guarantors do not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect their decision to enter into this Agreement or the
related Transaction Documents.

 



34

 

 

11.15 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

11.16 Compliance with Federal Law. The Company and each Guarantor shall: (i)
ensure that no Person who owns a controlling interest in or otherwise controls
the Company or any Guarantor is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury,
included in any Executive Orders or any other similar lists from any
Governmental Authority, foreign or national; (ii) not use or permit the use of
the proceeds of the Debentures to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
or any other similar national or foreign governmental regulations; and (iii)
comply with all applicable Lender Secrecy Act laws and regulations, as amended.
As required by federal law and Buyer’s policies and practices, Buyer may need to
obtain, verify and record certain customer identification information and
documentation in connection with opening or maintaining accounts or establishing
or continuing to provide services.

 

11.17 Termination. Upon payment in full of all outstanding Debentures purchased
hereunder, together with all other charges, fees and costs due and payable under
this Agreement or under any of the Transaction Documents, the Company shall have
the right to terminate this Agreement upon written notice to the Buyer,
provided, however, that if such termination occurs within the ninety (90) days
after the First Closing Date, then the Company shall pay to Buyer as liquidated
damages and compensation for the costs of being prepared to make funds available
hereunder, an amount equal to two and one half percent (2.5%) of the amount of
Debenture purchased hereunder. The parties agree that the amount payable to
pursuant to this Section 11.17 is a reasonable calculation of Buyer’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early termination of this Agreement.

 

11.18 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.19 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 



35

 

 

11.20 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21 Further Assurances. The Company and the Guarantors will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

11.22 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

11.23 Confidentiality. Except as permitted below, the Buyer shall maintain the
confidentiality of the items delivered pursuant to Section 7.2(i) or Section 7.3
hereof (the “Confidential Materials”). The Confidential Materials, shall not be
disclosed to third parties (including, but not limited to, the media) without
the express written approval of the Company, except as otherwise provided in
this Section or as required by federal or state securities law, rule or
regulation. The Confidential Materials shall not be introduced in evidence or
used for any purpose except: (a) in an action to enforce this Agreement; (b) to
prove a defense to a claim or other legal form of action alleged to have been
released herein; (c) in response to an order directed to the Buyer from a
judicial or governmental authority having jurisdiction over the Buyer, in which
event the Buyer shall notify the Company of the order; (d) in response to a
subpoena or other process served on the Buyer by a third party seeking to compel
the disclosure of the Confidential Materials, in which event, however, the Buyer
shall notify the Company of such subpoena or process as soon as possible and
grant it the opportunity to notify Buyer in writing within ten (10) days if the
Company intends to move to quash, seek a protective order or take other
appropriate action, and, if so informed, the Buyer shall not make the disclosure
sought by the subpoena or notice unless the relief sought is denied or the
Company – despite its or their notice to the contrary – fails to seek the
noticed relief within a reasonable time; or (e) as required by federal or state
law, rule or regulation. The Buyer also may, to the minimum extent necessary,
disclose the Confidential Materials to the Internal Revenue Service and/or any
state taxing authorities and to its’ respective attorneys, accountants,
auditors, professionals and other financial advisors/consultants who have a
legal or ethical obligation to hold the terms and information herein
confidential, so that they may perform their professional, business, or
financial duties and obligations. To the extent possible under federal or state
law, rule or regulation, any disclosure by the Buyer subject to the
confidentiality terms of this Section shall not reference the Company. The
determination of whether a federal or state law, rule or regulation requires the
disclosure of the Confidential Materials is left to the sole discretion of the
Buyer, in consultation with its attorneys, accountants, auditors, professionals
or other financial advisors/consultants.

 

[signature pages follow]

 

36

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:

 

FAT BRANDS INC.

 

By: /s/ Andrew Wiederhorn   Name: Andrew Wiederhorn   Title: Chief Executive
Officer  

 

STATE OF _____________________________ )     ) SS.   COUNTY OF
___________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Fat Brands Inc., a Delaware corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said limited liability company, for the uses and
purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

      Notary Public           My Commission Expires:          

 

[signature page to Securities Purchase Agreement]

 

37

 

 

BUYER:         TCA GLOBAL CREDIT MASTER FUND, LP       By: TCA Global Credit
Master Fund GP, Ltd.   Its: General Partner         By: /s/ Robert Press   Name:
Robert Press   Title: Managing Director  

 

[signature page to Securities Purchase Agreement]

 

38

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:         FOG CUTTER CAPITAL GROUP, INC.         By: /s/ Andrew
Wiederhorn   Name: Andrew Wiederhorn   Title: Chief Executive Officer  

 

STATE OF _____________________________ )     ) SS.   COUNTY OF
___________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Fog Cutter Capital Group, Inc., a Maryland corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:          

 

[signature page to Securities Purchase Agreement]

 

39

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:         FATBURGER NORTH AMERICA INC.         By: /s/ Andrew
Wiederhorn   Name: Andrew Wiederhorn   Title: Chief Executive Officer  

 

STATE OF _____________________________ )     ) SS.   COUNTY OF
___________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Fatburger North America Inc., a Delaware corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public     My Commission Expires:          

 

[signature page to Securities Purchase Agreement]

 

40

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:         BUFFALO’S FRANCHISE CONCEPTS INC.         By: /s/ Andrew
Wiederhorn   Name: Andrew Wiederhorn   Title: Chief Executive Officer  

 

STATE OF _____________________________ )     ) SS.   COUNTY OF
___________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Buffalo’s Franchise Concepts Inc., a Nevada corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public     My Commission Expires:          

 

[signature page to Securities Purchase Agreement]

 

41

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:         PONDEROSA FRANCHISING COMPANY         By: /s/ Andrew
Wiederhorn   Name: Andrew Wiederhorn   Title: Chief Executive Officer  

 

STATE OF _____________________________ )     ) SS.   COUNTY OF
___________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Ponderosa Franchising Company, a Delaware general partnership, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:          

 

[signature page to Securities Purchase Agreement]

 

42

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:         BONANZA RESTAURANT COMPANY         By: /s/ Andrew Wiederhorn
  Name: Andrew Wiederhorn   Title: Chief Executive Officer  

 

STATE OF _____________________________ )     ) SS.   COUNTY OF
___________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Bonanza Restaurant Company, a Delaware general partnership, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:          

 

[signature page to Securities Purchase Agreement]

 

43

 

 

EXHIBIT A

 

FORM OF DEBENTURES

 

44

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

45

 

 

EXHIBIT C

 

FORM OF GUARANTY

 

46

 

 

EXHIBIT D

 

FORM OF PLEDGE AGREEMENT

 

47

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

48

 

 

EXHIBIT F

 

FORM OF FEE DEBENTURE

 

49

 

 

EXHIBIT G

 

FORM OF USE OF PROCEEDS CONFIRMATION

 

50

 

 

EXHIBIT H

 

FORM OF VALIDITY CERTIFICATE

 

51

 

 

SCHEDULE 2.30

 

PERMITTED LIENS

 

N/A

 

52

 

 

SCHEDULE 6.1

 

SUBSIDIARIES

 

Fatburger North America, Inc.

Buffalo’s Franchise Concepts, Inc. (Nevada)

Buffalo’s Franchise Concepts, Inc. (Georgia)

BFCI of Georgia, Inc.

Ponderosa Franchising Company

Bonanza Restaurant Company

Ponderosa International Development, Inc.

Puerto Rico Ponderosa, Inc.

 

53

 

 

SCHEDULE 6.15

 

IP RIGHTS

 

Please see attachment

 

54

 

 

SCHEDULE 6.21

 

BANK ACCOUNTS; BUSINESS LOCATIONS

 

Bank Accounts

 

See Attachment

 

Business Location(s):

 

9720 Wilshire Blvd., Suite 500

Beverly Hills, CA 90212

 

55

 

 